Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 8 are rejectedEllinger et al. (US 2016/0304684 A1).
Regarding Claim 1, Ellinger et al. discloses a cyanate ester/epoxy resin formulation (Abstract) comprising the claimed epoxy resin, according to formula (IIb) wherein Q3 and Q4 are oxygen, three of R20 to R23 are hydrogen and the fourth is either hydrogen or a C1-4 alkyl, three of R24 to R27 are hydrogen and the fourth is either hydrogen or a C1-4 alkyl, and Z2 is oxygen (paras 0020-0021). In light of the overlap between the claimed composition and that disclosed by Ellinger, it would have been obvious to one of ordinary skill in the art to use a resin composition that is both disclosed by Ellinger and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 3, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. further discloses the use of “at least one di- or polyfunctional epoxy resin” (para 0018), meaning that one or more additional epoxy resins other than the epoxy resin (A) can also be used. 
Regarding Claim 6, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. further discloses the mixture contains fillers (para 0065).
Regarding Claim 8, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. further discloses a .
Claims 4-5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. as applied to claims 1, 6, and 8 above, and further in view of Kato et al. (US 2015/0351236 A1).
Regarding Claims 4 and 5, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. does not disclose that the cyanate compound is one or more selected from the group as claimed.
Kato et al. discloses a curable resin composition (abstract) comprising naphthol aralkyl-based cyanate compounds, novolac-based cyanates, and/or biphenyl aralkyl-based cyanates, because they have excellent flame retardancy and high curability, and the thermal expansion coefficients of the cured products are low (para 0042, lines 15-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Kato et al. to produce a resin composition as claimed, using naphthol aralkyl-based cyanate compounds, novolac-based cyanates, and/or biphenyl aralkyl-based cyanates as the cyanate compound. 
Regarding Claim 7, Ellinger et al. discloses all of the limitations of the present invention according to Claim 6 above. Ellinger et al. does not disclose the content of filler is 50 to 1600 parts by mass based on 100 parts by mass of the resin solid content.
Kato et al. discloses a curable resin composition comprising 80 parts by mass or more or filler, based on 100 parts by mass of the total of the thermosetting resin, to decrease the thermal expansion coefficient and provide rigidity to the resulting prepreg, and 1100 parts by mass or less of filler, to prevent a decrease in the mechanical strength of the cured product and improve film thickness and uniformity (para 0056).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Kato et al. to produce a resin composition as claimed, comprising 100 to 1100 parts by mass of filler, based on 100 parts by mass of the total of the thermosetting resin. Doing so would decrease the thermal expansion coefficient, provide rigidity to the resulting prepreg, prevent a decrease 
Regarding Claim 9, Ellinger et al. discloses all of the limitations of the present invention according to Claim 8 above. Ellinger et al. does not disclose a metal foil-clad laminate comprising at least one or more of the prepregs according to claim 8 laminated, and a metal foil disposed on one or both surfaces of the prepreg.
Kato et al. discloses a metal foil-clad laminate obtained by disposing one or more prepregs between metal foils, and laminating the one or more prepregs and metal foils (para 0010). The metal foil-clad laminate has heat resistance and thermal expansion coefficient properties required of a printed wiring board material (para 0006, lines 8-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Kato et al. to produce a metal foil-clad laminate, comprising two or more prepregs as claimed disposed between metal foils and laminated. Doing so would produce a metal foil-clad laminate with heat resistance and thermal expansion coefficient properties required of a printed wiring board material.
Regarding Claim 11, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. does not disclose a printed wiring board comprising an insulating layer and a conductor layer formed on the surface of the insulating layer, wherein the insulating layer comprises the resin composition of Claim 1. 
Kato et al. discloses a printed wiring board comprising the metal foil-clad laminate, wherein the resin composition layer of the laminate constitutes an insulating layer and the metal foils are conductive layers (para 0069) and the resin composition comprises epoxy and cyanate (para 0040).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Kato et al. to produce a printed wiring board comprising a conductor layer of metal foil and an insulating layer comprising the resin composition as claimed.
Claims 4-5 and 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. as applied to claims 1, 6, and 8 above, and further in view of Arii et al. (WO 2014/203866 A1).
Regarding Claims 4 and 5, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. does not disclose that the cyanate compound is one or more selected from the group as claimed.
Arii et al. discloses a resin composition comprising an epoxy resin and a cyanic acid ester compound (para 10[1]) wherein the cyanic acid ester compound is a naphthol aralkyl-based cyanate compound according to formula (1) when R3 is a hydroxyl group (para 0014, lines 1-6), so that low water absorption and flame retardancy tend to be good (para 0014, lines 10-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Arii et al. to produce a resin composition as claimed wherein the cyanate compound is a naphthol aralkyl-based cyanate compound according to Arii et al.. Doing so would produce a composition with low water absorption and good flame retardancy.
Regarding Claim 9,
Arii et al. discloses a metal foil-clad laminate obtained by stacking one or a plurality of prepregs and arranging a metal foil on one or both surfaces of the laminate (para 0066, lines 1-5). This metal foil-clad laminate is suitable for use in a printed wiring board (para 0067, line 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Arii et al. to produce a metal foil-clad laminate obtained by stacking one or a plurality of the prepregs as claimed and arranging a metal foil on one or both surfaces of the laminate. Doing so would produce a metal foil-clad laminate suitable for use in a printed wiring board.
Regarding Claim 10, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. does not disclose a resin sheet comprising the resin composition.
Arii et al. discloses a single layer resin sheet comprising the resin composition comprising an epoxy resin and a cyanate compound (para 0069, lines 8-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to 
Regarding Claim 11, Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Ellinger et al. does not disclose a printed wiring board comprising an insulating layer and a conductor layer formed on the surface of the insulating layer, wherein the insulating layer comprises the resin composition of Claim 1. 
Arii et al discloses a printed wiring board having an insulating layer and a conductor layer formed on the surface of the insulating layer, wherein the insulating layer comprises a resin composition (para 0068, lines 1-2) comprising an epoxy resin and a cyanate compound (para 0010[1]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Arii et al. to produce a printed wiring board having an insulating layer and a conductor layer formed on the surface of the insulating layer, wherein the insulating layer comprises a resin composition as claimed.
Regarding Claims 12 and 13,
Arii et al. discloses a resin composition comprising an epoxy resin and a cyanic acid ester compound (para 10[1]), and a curing accelerator such as organic metallic salts such as zinc octylate, zinc naphthenate, cobalt naphthenate, copper naphthenate, acetylacetone iron, octyl acid nickel, and manganese octylate (para 0050, lines 3-5). The curing accelerator is used to appropriately adjust the curing rate of the resin composition (para 0050, lines 13-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ellinger et al. to incorporate the teachings of Arii et al. to produce the resin composition further comprising an organic metallic salt curing accelerator such as zinc octylate, zinc naphthenate, cobalt naphthenate, copper naphthenate, acetylacetone iron, octyl acid nickel, or manganese octylate, in order to adjust the curing rate.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arii et al. in view of Ellinger et al..
Regarding Claim 1
 Ellinger et al. discloses a cyanate ester/epoxy resin formulation (Abstract) comprising the claimed epoxy resin, according to formula (IIb) wherein Q3 and Q4 are oxygen, three of R20 to R23 are hydrogen and the fourth is either hydrogen or a C1-4 alkyl, three of R24 to R27 are hydrogen and the fourth is either hydrogen or a C1-4 alkyl, and Z2 is oxygen (paras 0020-0021). This formulation results in high-performing fiber reinforced composite parts with respect to temperature resistance and mechanical properties (para 0007, lines 9-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Arii et al. to incorporate the teachings of Ellinger et al. to produce a resin composition as claimed comprising a cyanic acid ester of Arii et al. and the epoxy resin of Ellinger et al.. Doing so would produce a resin composition for high-performing fiber reinforced composite parts with respect to temperature resistance and mechanical properties.
Regarding Claim 2,
Regarding Claim 3, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses the resin composition can comprise a combination of two or more epoxy resins (para 0045, lines 11-12) and/or a maleimide compound, phenol resin, oxetane resin, benzoxazine compound, and/or a compound having a polymerizable unsaturated group (para 0051, lines 2-3).
Regarding Claims 4-5, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses the cyanic acid ester compound is a naphthol aralkyl-based cyanate compound according to formula (1) when R3 is a hydroxyl group (para 0014, lines 1-6).
Regarding Claims 6-7, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses the resin composition comprises an inorganic filler (para 0047,line 1), wherein the content of organic filler is 50 to 1600 parts by mass, when the resin solid content in the resin composition is 100 parts by mass (para 0048).
Regarding Claim 8, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses a prepreg obtained by impregnating or applying a solution prepared by 
Regarding Claim 9, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 8 above. Arii et al. further discloses a metal foil-clad laminate obtained by stacking one or a plurality of prepregs and arranging a metal foil on one or both surfaces of the laminate (para 0066, lines 1-5).
Regarding Claim 10, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses a single layer resin sheet comprising the resin composition comprising an epoxy resin and a cyanate compound (para 0069, lines 8-11).
Regarding Claim 11, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses a printed wiring board having an insulating layer and a conductor layer formed on the surface of the insulating layer, wherein the insulating layer comprises the resin composition (para 0068, lines 1-2).
Regarding Claims 12 and 13, Arii et al. in view of Ellinger et al. discloses all of the limitations of the present invention according to Claim 1 above. Arii et al. further discloses a curing accelerator such as organic metallic salts such as zinc .
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Ellinger discloses three classes of epoxies resins, of the formulas (IIa), (IIb), and (IIc), and that there is no reason why a PHOSITA would have specifically chosen an epoxy of formula (IIb).
However, the fact remains Ellinger explicitly discloses epoxy formula including that presently claimed and it would have been obvious to choose any of the formulas including IIb absent evidence to the contrary.
Applicant argues that the epoxy resin of formula (IIb) encompasses billions of possibilities, and that selecting an embodiment that meets the claim limitations from these possibilities could not be done without improper hindsight.
However, given that the epoxy resin disclosed by Ellinger includes the specific epoxy resin identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any epoxy resin in Ellinger including the claimed epoxy resin absent some evidence to the contrary. One of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787